UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1742


LARRY   MILLER;      11TH   SENATORIAL      DISTRICT     REPUBLICAN
COMMITTEE,

                  Plaintiffs - Appellants,

             v.

JEAN CUNNINGHAM, in her official capacity as Chairman of the
Virginia State Board of Elections; HAROLD PYON, in his
official capacity as Vice-Chairman of the Virginia State
Board of Elections; NANCY RODRIQUES, in her official
capacity as Secretary of the Virginia State Board of
Elections,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cv-00266-HEH)


Submitted:    February 23, 2009               Decided:    March 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patrick M. McSweeney, Wesley G. Russell, Jr., MCSWEENEY, CRUMP,
CHILDRESS & TEMPLE, P.C., Richmond, Virginia; Kenneth T.
Cuccinelli, II, Paul A. Prados, CUCCINELLI & DAY, PLLC, Fairfax,
Virginia, for Appellants.       Robert F. McDonnell, Attorney
General, Stephen R. McCullough, State Solicitor General, James
V. Ingold, Senior Assistant Attorney General, William C. Mims,
Chief Deputy Attorney General, William E. Thro, Special Counsel
to the Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Larry    Miller      and    the     11th        Senatorial     District

Republican Committee appeal the district court’s order denying

their 42 U.S.C. § 1988(b) (2000) motion for attorneys’ fees.                         We

have     reviewed       the     record    and    find     no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Miller v Cunningham, No. 3:05-cv-00266-HEH (E.D. Va.

June 27, 2008).           We dispense with oral argument because the

facts    and    legal    contentions      are    adequately       presented    in   the

materials      before     the    court    and    argument      would   not    aid   the

decisional process.

                                                                              AFFIRMED




                                           3